                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DJENABA DIALLO
                                                                  CIVIL ACTION
           v.
                                                                  NO. 18-1517
 COMMONWEALTH SUPPORT
 SERVICES, et al.


                                     ORDER RE: MOTION TO DISMISS

         AND NOW, this 3rd day of January, 2019, upon consideration of Defendants’ Motion to

Dismiss (ECF 7), Plaintiff’s Response thereto (ECF 8), and Defendants’ Reply thereto (ECF 9),

and for the reasons set out in the accompanying Memorandum, it is hereby ORDERED that:

         1. Plaintiff’s religious discrimination claims under Title VII and PHRA are DISMISSED

                with prejudice;

         2. Plaintiff’s race discrimination claims under Title VII, PHRA, and § 1981, and

                retaliation claims under § 1981 are DISMISSED without prejudice, with leave to

                amend the complaint within twenty-one (21) days; and

         3. Defendants’ Motion is DENIED as to the rest of Plaintiffs claims—national origin

                discrimination and retaliation under Title VII and the PHRA, and aiding and abetting

                under the PHRA.



                                                                               BY THE COURT:

                                                                               /s/ Michael M. Baylson
                                                                               Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-1517 Diallo v. Commonwealth Support Services\18cv1517 MTD Order.docx
